Name: Commission Regulation (EC) NoÃ 627/2005 of 22 April 2005 revoking Regulation (EC) NoÃ 206/2005 imposing definitive safeguard measures against imports of farmed salmon
 Type: Regulation
 Subject Matter: NA;  Europe;  fisheries;  trade;  organisation of the legal system;  international affairs
 Date Published: nan

 23.4.2005 EN Official Journal of the European Union L 104/4 COMMISSION REGULATION (EC) No 627/2005 of 22 April 2005 revoking Regulation (EC) No 206/2005 imposing definitive safeguard measures against imports of farmed salmon THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3285/94 of 22 December 1994 on common rules for imports and repealing Regulation (EC) No 518/94 (1), and in particular Article 21(2)(b), thereof, Having regard to Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) No 3420/83 (2), and in particular Article 18(2)(b), thereof, Whereas: (1) On 6 March 2004, the Commission initiated a safeguard investigation on imports of farmed salmon into the Community. On 4 February 2005, the Commission imposed definitive safeguard measures by Commission Regulation (EC) No 206/2005 (3). (2) On 23 October 2004, the Commission initiated an anti-dumping investigation on imports of farmed salmon originating in Norway. On 22 April 2005, the Commission adopted provisional anti-dumping measures by Commission Regulation (EC) No 628/2005 (4). (3) The imposition of definitive safeguard measures on imports of farmed salmon of all origins followed an investigation covering the period 2000 to 2003. Having reached a provisional determination that, in the period from 1 October 2003 to 30 September 2004, imports from Norway have continued to increase and that there is injurious dumping, the Commission adopted provisional anti-dumping measures against imports of farmed salmon from Norway. (4) Imports of farmed salmon from Norway in the year ending 30 September 2004 represent around 60 % of the Community market and around 75 % of overall imports into the Community. In Regulation (EC) No 206/2005, the Commission had found that the considerable increase in imports had a devastating effect on the profitability of the Community producers, given the accompanying price drop. The provisional anti-dumping measures in relation to imports of farmed salmon originating in Norway would eliminate the unfair price element in these imports. It can also be expected that they will slow down the quantitative import increase originating in Norway, the largest source of imports into the Community. Therefore, in the particular circumstances of this case, it is considered that anti-dumping measures are sufficient to address the injury which the community industry is suffering, and it is no longer necessary to maintain the safeguard measures, which should therefore be repealed at the same time as the anti-dumping measures enter into force, HAS ADOPTED THIS REGULATION: Sole Article Regulation (EC) No 206/2005 is hereby revoked. This Regulation shall enter into force on 27 April 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 2005. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 349, 31.12.1994, p. 53. Regulation as last amended by Regulation (EC) No 2200/2004 (OJ L 374, 22.12.2004, p. 1). (2) OJ L 67, 10.3.1994, p. 89. Regulation as last amended by Regulation (EC) No 427/2003 (OJ L 65, 8.3.2003, p. 1). (3) OJ L 33, 5.2.2005, p. 8. (4) See page 5 of this Official Journal.